MEMORANDUM *
The Immigration Judge (“U”) did not make adequate findings in support of his decision.1 The only finding is as follows: “I find that the respondent has not made out an objective component of his asylum and withholding of removal claims for the reasons noted above.” The component is not otherwise identified. This finding provides no indication of which elements of the asylum claim the petitioner fails to satisfy. Such a finding is not sufficiently specific for this court to conduct its review. See Castillo v. INS, 951 F.2d 1117, 1121 (9th Cir.1991) (“[I]n order for this court to conduct a proper substantial evidence review of the [Board of Immigration Appeals’s] decision, the Board’s opinion must state with sufficient particularity and clarity the reasons for denial of asylum.”); Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir.1995) (“[T]he Board’s opinion must contain a statement of its reasons for denying the petitioner relief adequate for us to conduct our review----”). We therefore remand the case for clarification of the basis for the decision by the making of specific findings. See Castillo, 951 F.2d at 1121 (“Those Board opinions that lack an adequate statement of the BIA’s reasons for denying the petitioner relief must be remanded to the Board for clarification of the bases for its opinion.”); Ghaly, 58 F.3d at 1430 (“[W]e must remand for clarification if the Board fails to provide an adequate statement of the reasons for its decision.”); see also Kalubi v. Ashcroft, 364 F.3d 1134, 1141 (9th Cir.2004).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Because the Board of Immigration Appeals affirmed the IJ’s decision without opinion, this court reviews the IJ's decision as the final agency action. See 8 C.F.R. § 1003.1(e)(4)(ii); Falcon Carrichev. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003).